DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-7, 9-13, 15-20 are pending. Claims 1, 2, 6, 9, 10, 15 are currently amended. The claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments to the claims have adopted the previously indicated allowable subject matter and accordingly the previous rejections are withdrawn.  
Allowable Subject Matter
	Claims 1-7, 9-13, 15-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claims 1 and 10 the following:  “wherein the first solenoid assembly includes a first armature, and wherein the second solenoid assembly includes a second armature and an outer sleeve surrounding the second armature, wherein the second armature includes an annular flow channel formed into an outer surface of the second armature” in combination with the other limitations set forth in the independent claims; 
	the prior art fails to disclose or render obvious in claim 6 the following: “wherein the first solenoid assembly includes a first armature, and wherein the second solenoid assembly includes a second armature, wherein the second armature has an internal cavity which has an axially facing opening that faces the transition region of the flow body, wherein a maximum diameter of the internal cavity is equal to the maximum diameter of the transition region.” in combination with the other limitations set forth in the independent claims;
	and independent claim 15 is allowed for the reasons previously indicated in the non final action mailed on 12/7/2020. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753